DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed January 13, 2022. The following rejections are overcome:
Claims 1-4, 10 & 18-20 under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704.
Claims 5-9 & 11-17 under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704 and further in view of Tani et al. U.S. Pub. 2012/0077075.
Claims 5-9 & 11-17 under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704 and further in view of Kim et al. U.S. Pub. 2013/0071696.
Claims 1-20 are newly rejected as necessitated as follows:




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704.
With respect to claim 1, Bhardwaj teaches a battery cell having an electrode assembly (battery containing jelly roll electrode assembly 101; Fig. 1), configured to have a structure in which a separator is interposed between a positive electrode and a negative electrode (jelly roll comprises wound anode, cathode and separator in-between [0007]), mounted in a battery case (jelly roll is sealed inside battery case; Fig. 1), the battery cell comprising: a battery case comprising a first case and a second case (the battery includes two sides with a top surface/case and bottom surface/case sealed to contain the jelly roll and form a flexible pouch; Fig. 1 & [0023]), at least one of the first and second cases being provided with a receiving part for receiving the electrode assembly (jelly roll is enclosed in the pouch which is formed by folding a flexible sheet along the fold line 108 thus both the top and bottom case receive assembly 101;Fig. 1 & [0023]), thermally bonded edges for sealing the receiving part being provided outside the receiving part (heat is applied to seal long side sides 102 and terrace seal 104 forming a thermally bonded seal [0023] & Fig. 1); and an electrode assembly received in 


    PNG
    media_image1.png
    841
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    727
    media_image2.png
    Greyscale


Bhardwaj does not expressly disclose: that the positive and negative electrode leads, arranged such that the electrode tabs being coupled to the positive electrode lead and the negative electrode lead (claim 1); the seal reinforcement tapes being attached to externally-facing surfaces of some of the thermally bonded edges (claim 1); claim 4).  
Lim teaches that is well known in the art to employ battery pouches [0029] where the electrode leads and tabs are coupled (tabs 140, 940 and leads 160, 960; Figs. 2, 10 & [0078], claim 1), and the lead/tabs can extend from opposing edges (first and fourth; Fig. 10; claim 4). 
 
    PNG
    media_image3.png
    689
    544
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    693
    451
    media_image4.png
    Greyscale


          Bhardwaj and Lim are from the same field of endeavor, namely fabricating battery pouches with extended tabs.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lead/tab arrangement of Lim, in the pouch battery of Bhardwaj in order to improve power discharge to loads. The skilled artisan recognizes that lead and tab arrangements are very well known  to discharge power to loads by provided a path for power generated outside of the cell. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, it would have been obvious to accommodate the power connecters of loads in different arrangements
            With respect to the seal reinforcement tapes being attached to externally-facing surfaces of some of the thermally bonded edges (claim 1); it would have been obvious in Bhardwaj in view of LIM, as seal reinforcement tapes may be placed on any and all surfaces to increase the integrity of the seals. Furthermore, the rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 & 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704 and further in view of Tani et al. U.S. Pub. 2012/0077075.
claims 6 & 12, Bhardwaj teaches that the venting guide part is located at the first thermally bonded edge or the fourth thermally bonded edge (the venting guide or weaknesses can be formed at any location on the battery pouch include the terrace seal [0029], which corresponds to the first thermally bonded edge). With respect to claims 16 & 17, the second thermally bonded edge and the third thermally bonded edge are bent vertically toward an outer surface of the receiving part (second and third vertical bonding edges are beveled at the corner cut 502; Fig. 5). With respect to claim 15, the seal reinforcement tapes attached to the remainder of the thermally bonded edges at which the electrode leads are located are provided with slits through which the electrode leads extend (tabs protrude through sealing tap; Fig. 3; claim 15).
 Bhardwaj does not expressly disclose: the seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (claim 5); the seal reinforcement tapes are further attached to the remaining regions of the first thermally bonded edge excluding a region of the first thermally bonded edge from which the positive electrode lead protrudes (claims 7 & 13); the seal reinforcement tapes are partially attached to at least one selected from between the second thermally bonded edge and the third thermally bonded edge such that a venting guide part is formed at the at least one selected 5from between the second thermally bonded edge and the third thermally bonded edge (claims 8 & 14); the seal reinforcement tapes are further attached to the remaining regions of the fourth thermally bonded edge excluding a region of the fourth thermally bonded edge from which the negative electrode lead 
Tani teaches that it is well known in the art to employ battery pouches with adhesive and sealing tap on all bonded edges of battery cells. See Fig 6. The seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (sealing tape is employed on the first, second, third and fourth bonded edges; Fig. 6; claim 5). The seal reinforcement tapes are further attached to the remaining regions of the fourth thermally bonded edge excluding a region of the fourth thermally bonded edge (the sealing tape also sued at the fourth edge of the electrochemical cell; Fig. 6; claim 9). The seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (both vertical edges; Fig. 6; claim 11).

    PNG
    media_image5.png
    759
    672
    media_image5.png
    Greyscale


Bhardwaj, Lim and Tani are analogous art from the same field of endeavor, namely fabricating pouch shaped battery seals employing adhesive tape seals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sealing reinforcement in various locations as taught by Tani, on the battery pouch of Bhardwaj in view of Lim, in order to improve hermetic sealing of the battery pouch. The skilled artisan recognizes that using adhesive tape in multiple places improves the structural integrity of the seals to obvious electrolyte leakage. Lastly, rearrangement of essential working parts of a device, such as adhesive tape is prima facie obvious.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
With respect to claims 7, 13 & 15, it would have been obvious to employ the seal reinforcement tapes are further attached to the remaining regions of the first thermally bonded edge excluding a region of the first thermally bonded edge from which the 
With respect to claims 8 & 14, it would have been obvious to employ the seal reinforcement tapes partially attached to at least one selected from between the second thermally bonded edge and the third thermally bonded edge such that a venting guide part is formed at the at least one selected 5from between the second thermally bonded edge and the third thermally bonded edge in the pouch of in the pouch of Bhardwaj in view of Lim and Tani, as covering other bonded edges of Lim where the vents are along the side second and third bonded requires a mere change in size of the sealing tape. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the skilled artisan recognizes that employing larges or longer pieces of sealing tape provide more coverage and thus improve structural integrity of the pouch seals. 
With respect to claim 16, it would have been obvious to employ the seal reinforcement tapes are attached to the bent thermally bonded edges so as to surround the bent thermally bonded edges on the pouch of Bhardwaj in view of Lim and Tani, as covering the remaining part of the bonded edge requires a mere change in size of the sealing tape.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 & 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. U.S. Pub. 2011/0123844 in view of LIM et al. U.S. Pub. 2014/0356704 and further in view of Kim et al. U.S. Pub. 2013/0071696.
Bhardwaj in view of Lim teach a battery cell pouch with sealing tape as described in the rejection recited hereinabove. With respect to claims 6 & 12, Bhardwaj teaches that the venting guide part is located at the first thermally bonded edge or the fourth thermally bonded edge (the venting guide or weaknesses can be formed at any location on the battery pouch include the terrace seal [0029], which corresponds to the first thermally bonded edge). With respect to claims 16 & 17, the second thermally bonded edge and the third thermally bonded edge are bent vertically toward an outer surface of the receiving part (second and third vertical bonding edges are beveled at the corner cut 502; Fig. 5). With respect to claim 15, the seal reinforcement tapes attached to the remainder of the thermally bonded edges at which the electrode leads are located are 
 Bhardwaj does not expressly disclose: the seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (claim 5); the seal reinforcement tapes are further attached to the remaining regions of the first thermally bonded edge excluding a region of the first thermally bonded edge from which the positive electrode lead protrudes (claims 7 & 13); the seal reinforcement tapes are partially attached to at least one selected from between the second thermally bonded edge and the third thermally bonded edge such that a venting guide part is formed at the at least one selected 5from between the second thermally bonded edge and the third thermally bonded edge (claims 8 & 14); the seal reinforcement tapes are further attached to the remaining regions of the fourth thermally bonded edge excluding a region of the fourth thermally bonded edge from which the negative electrode lead protrudes (claim 9); the seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (claim 11);the seal reinforcement tapes are further attached to the remainder of the thermally bonded edges at which the electrode leads are located (claim 15); the seal reinforcement tapes are attached to the bent thermally bonded edges so as to surround the bent thermally bonded edges (claim 16).
Kim teaches that it is well known in the art to employ battery pouches with adhesive and sealing tap on all bonded edges of battery cells. See Fig 4. The seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (sealing tape is employed on the second and third bonded claim 5); the seal reinforcement tapes are further attached to the remaining regions of the first thermally bonded edge excluding a region of the first thermally bonded edge from which the positive electrode lead protrudes (the sealing tape 201 is employed where the leads 37 and 38 protrude; Fig. 4; claims 7, 13 & 15). The seal reinforcement tapes are attached to the second thermally bonded edge and the third thermally bonded edge (both vertical edges; Fig. 4; claim 11).

    PNG
    media_image6.png
    759
    841
    media_image6.png
    Greyscale


Bhardwaj, Lim and Kim are analogous art from the same field of endeavor, namely fabricating pouch shaped battery seals employing adhesive tape seals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sealing reinforcement in second and third bonded edges of the pouch as taught by Kim, on the battery pouch of Bhardwaj in view of Lim, in order to improve hermetic sealing of the battery pouch. The skilled artisan recognizes that using adhesive tape in multiple places improves the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
With respect to claims 8 & 14, it would have been obvious to employ the seal reinforcement tapes partially attached to at least one selected from between the second thermally bonded edge and the third thermally bonded edge such that a venting guide part is formed at the at least one selected from between the second thermally bonded edge and the third thermally bonded edge in the pouch of in the pouch of Bhardwaj in view of Lim and Kim, as covering other bonded edges of Lim where the vents are along the side second and third bonded requires a mere change in size of the sealing tape. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the skilled artisan recognizes that employing larges or longer pieces of sealing tape provide more coverage and thus improve structural integrity of the pouch seals. 
With respect to claim 9, it would have been obvious to employ the seal reinforcement tapes to be further attached to the remaining regions of the fourth thermally bonded edge excluding a region of the fourth thermally bonded edge on the pouch of Bhardwaj in view of Lim and Kim, as covering the remaining part of the bonded edge requires a mere change in size of the sealing tape. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the skilled artisan recognizes that employing larges or longer pieces of sealing tape provide more coverage and thus improve structural integrity of the pouch seals
claim 16, it would have been obvious to employ the seal reinforcement tapes are attached to the bent thermally bonded edges so as to surround the bent thermally bonded edges on the pouch of Bhardwaj in view of Lim and Kim, as covering the remaining part of the bonded edge requires a mere change in size of the sealing tape.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the skilled artisan recognizes that employing larges or longer pieces of sealing tape provide more coverage and thus improve structural integrity of the pouch seals.

Response to Arguments
 Applicant's arguments filed Jan 13, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Bhardwaj et al. U.S. Pub. 2011/0123844  is not obvious over the instant claims. Specifically, Applicant asserts:
Instant claim 1 “is amended to recite that the seal reinforcement tapes are attached to externally-facing surfaces of some of the thermally bonded edges, so as to surround outer ends of the some thermally bonded edges as already recited. In this way, gas generated in the receiving part during charge and discharge of the battery cell is discharged out of the receiving part through a venting guide part located at the remainder of the thermally bonded edges to which the seal reinforcement tapes are not attached. Bhardwaj is cited as disclosing a sealing tape 104. However, Bhardwaj states at paragraph [0024] that "[t]hese conductive tabs 103 extend through seals in the pouch (for example, formed using sealing tape 104) to provide terminals for battery cell 100." Thus, the tape 104 is only to protect the tabs within the seal of the battery case. Bhardwaj does not teach or suggest providing the tape 104 to externally-facing surfaces of any thermally bonded edges. Lim is 
This argument is not persuasive, as although Bhardwaj teaches that the tape is only to protect the tabs within the seal of the battery case, this does not limit the position of the tape. The skilled artisan knows that tape is used conventionally to protect or increase seal integrity around seams of containers or packages. Therefore, the skilled artisan would be motived to employ the tape on multiple surfaces, including externally facing surfaces of some of the thermally bonded edges. Furthermore, the tape placement of Bhardwaj does not preclude tape on different surfaces. The reference is relied upon to show the conventionality of employing tape to seal seams or junctions of surfaces.  Therefore, the rejections are reapplied in light of current amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722